Citation Nr: 1730290	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for tongue cancer.  

3.  Entitlement to service connection for back pain.  

4.  Entitlement to service connection for high blood pressure.  

5.  Entitlement to service connection for kidney disease.  

6.  Entitlement to service connection for esophagitis grade B.   

7.  Entitlement to service connection for gastritis (also claimed as colonoscopy).  

8.  Entitlement to service connection for hiatal hernia.  

9.  Entitlement to service connection for nail fungus bilateral hands and feet.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

This matter comes before the Board of Veterans Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a notice of disagreement dated in September 2015 and the RO issued a statement of the case date in January 2016.  The Veteran submitted his substantive appeal in February 2016.  

In June 2017, the Veteran submitted a statement of his physician detailing conditions that the Veteran currently has.  The Veteran then filed a claim form submitted June 30, 2017, also setting out conditions for which he seeks service connection.  These matters are referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2017 statement from the Veteran's physician, the physician diagnosed the Veteran with multiple disabilities, including  hypertensive cardiovascular disease, chronic low back pain, gastroesophageal reflux disease, hiatal hernia, dermatophytosis, tinea cruris, tinea pedis, and prostate adenocarcinoma.  He stated that the Veteran presents sensorial, cardiovascular and severe musculoskeletal diseases with psychiatric disorders which are more probable than not secondary to his military service.  The physician stated that the Veteran was 100 percent disabled and that his disabilities linked to service are sufficient to prevent the Veteran from performing the mental and physical tasks required to get or keep substantially gainful employment.  The physician also noted that, since active duty, the Veteran had complaints of dry skin, itching, scales and pruritis in the genital area, legs and feet.  The physician reported that the Veteran was in treatment for these conditions with poor improvement of symptoms.   

Post-service medical records indicate diagnoses of esophagitis, grade B; moderate gastritis; moderate hiatal hernia; mild duodenitis; esophageal reflux; hypertension; prostate cancer; status post prostatectomy; polycystic kidneys with renal insufficiency; chronic kidney disease (stage II); acute renal failure with lesion of renal cortical neucrosis; bilateral renal cysts (benign with no evidence of malignancy); left-sided nephrolithiasis; hyperkeratosis and parakeratosis; chronically inflamed Leukoplakia (negative for malignancy); melanosis coli and colon polyps; tongue mass excision; and mild to moderate degenerative spondyloarthrosis and degenerative disc disease L3-S1 on MRI. The Veteran has not been afforded a VA examination in connection with his claims.  

Upon remand, the Veteran should be afforded a comprehensive VA examination in connection with his claims to determine whether the Veteran has disabilities related to his  military service.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the Veteran's prostate claim, the Board notes that this condition is a presumptive condition for purposes of service connection due to Agent Orange exposure.  38 C.F.R. § 3.309.  The Veteran's service records do not indicate that the Veteran was stationed or set foot in Vietnam during service.  Rather, the Veteran has indicated that he was exposed to Agent Orange during service on Okinawa.  He indicated that Agent Orange was stored on the Island and, as part of his warehouse duties, he was exposed to this herbicide.  He reported that he used a forklift to handle and move barrels of the herbicide.  The Veteran also reported that some of the barrels would leak and that they would have to transfer the liquid to another container or move the barrel outside where it would leak on the ground.  The Veteran submitted an article in September 2015 indicating that Agent Orange was stored on Okinawa during the Vietnam war. 

The evidence of record indicates that the Veteran was stationed in Okinawa, during the time that herbicides may have been stored at that location.  Accordingly, on remand, the AOJ must follow the procedures outlined in the VA Adjudication Procedure Manual (M21-1) in order to attempt to verify the Veteran's reported exposure to Agent Orange. See M21-1, IV.ii.1.H.7.a. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has disabilities related to his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have disabilities related to his claims for prostate cancer, tongue cancer, back pain, high blood pressure, kidney disease, esophagitis grade B, gastritis, hiatal hernia, or nail fungus bilateral hands and feet?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has any of the conditions set forth above, did such disorders have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service?  Were any of the diagnosed disabilities secondary to a condition that is found to be caused or aggravated by military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the June 2017 physician's statement indicating that some of the Veteran disorders are likely secondary to the Veteran's military service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. Attempt to verify the Veteran's claimed exposure to the herbicide Agent Orange in accordance with the procedures set forth in the M21-1.  See M21-1, IV.ii.1.H.7.a. All such attempts and responses should be documented in the claims file.

4. After undertaking any additional development deemed necessary, readjudicate the issues on appeal

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


